Exhibit 10.3

 

 

NAME OF SUBSCRIBER:_____________________________ (the "undersigned" or the
Buyer,")

To:

GlobalOptions Group, Inc.

75 Rockefeller Plaza

27th Floor

New York, NY 10019

SUBSCRIPTION AGREEMENT

This Subscription Agreement (this “Agreement”) is being delivered to you in
connection with your investment in GlobalOptions Group, Inc. (the “Company” or
“GlobalOptions”). The Company is conducting a private placement (the “Private
Placement”) of promissory notes (“Notes”). The Notes accrue interest at the rate
of eight percent (8%) per annum and mature on June 30, 2006, unless extended
pursuant to the terms of the Notes or earlier prepaid pursuant to the terms of
the Notes. The purchase price per Note is $1,000.

1.

SUBSCRIPTION AND PURCHASE PRICE

1.1.       Subscription. Subject to the conditions set forth in Section 2
hereof, the undersigned hereby subscribes for and agrees to purchase the number
of Notes indicated on page B-15 hereof on the terms and conditions described
herein and the Company hereby agrees to issue and sell such Notes to the
undersigned on the terms and conditions described herein.

1.2.       Purchase of Securities. The undersigned understands and acknowledges
that the purchase price to be remitted to the Company in exchange for the Notes
shall be $1,000 per Note, for an aggregate purchase price as set forth on page
B-15 hereof (the “Aggregate Purchase Price”). Payment for the Notes subscribed
for hereunder shall be made by the undersigned, payable in United States
dollars, by check or wire transfer to Olshan Grundman Frome Rosenweig & Wolosky
LLP.

2.

ACCEPTANCE AND CLOSING PROCEDURES

 

2.1.

Irrevocable Obligation.

 

(a)  The obligation of the undersigned to purchase the Notes contemplated hereby
and the obligation of the Company to issue and sell the Notes contemplated
hereby is irrevocable.

2.2.

Closing.

The Closing shall take place at the offices of Olshan Grundman Frome Rosenzweig
& Wolosky LLP, counsel to GlobalOptions, at Park Avenue Tower, 65 E. 55th

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

Street, New York, New York 10022, simultaneously with the execution and delivery
of this Agreement.

3.

INVESTOR’S REPRESENTATIONS AND WARRANTIES

The undersigned hereby acknowledges, agrees with and represents and warrants to
GlobalOptions as follows:

(a)            The undersigned has full power and authority to enter into this
Agreement, the execution and delivery of which has been duly authorized, if
applicable, and this Agreement constitutes a valid and legally binding
obligation of the undersigned enforceable against the undersigned in accordance
with its terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors' rights and remedies.

(b)           The undersigned acknowledges his understanding that the offering
and sale of the Notes is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(2) of the Securities Act and the provisions of Regulation D promulgated
thereunder (“Regulation D”). In furtherance thereof, the undersigned represents
and warrants to GlobalOptions as follows:

(i)             The undersigned is acquiring the Notes for the undersigned’s own
account, and not with view to, or resale in connection with, any public sale or
distribution of the Notes, except pursuant to sale registered or exempted under
the Securities Act; provided, however, that by making the representations
herein, the undersigned does not agree to hold any of the Notes for any minimum
or other specific term and reserves the right to dispose of the Notes at any
time in accordance with, or pursuant to, or a registration statement or an
exemption under the Securities Act.

(ii)           The undersigned has the financial ability to bear the economic
risk of his investment, has adequate means for providing for his current needs
and contingencies, and has no need for liquidity with respect to his investment
in GlobalOptions;

(iii)          The undersigned and the undersigned’s attorney, accountant,
purchaser representative and/or tax advisor, if any (collectively, “Advisors”),
have received the Confidential Private Placement Memorandum, dated February 28,
2006, together with all annexes thereto (as such documents may be amended or
supplemented, the “Memorandum”), relating to the private placement by
GlobalOptions of the Notes, and all other documents requested by the undersigned
or his Advisors, if any, have had the opportunity to review them, prior to the
execution of this Agreement; and

(iv)          The undersigned (together with his Advisors, if any) has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of the prospective investment in the Notes. If
other than an individual, the undersigned also represents it has not been
organized for the purpose of acquiring the Notes.

 

 

 

 

2

 


--------------------------------------------------------------------------------



 

 

(c)            The information in the Investor Questionnaire completed and
executed by the undersigned (the “Investor Questionnaire”) is accurate and true
in all material respects, and the undersigned is an “accredited investor,” as
that term is defined in Rule 501(a) of Regulation D.

(d)           The undersigned is not relying on the Company or its affiliates
with respect to economic considerations involved in this investment.

(e)            The undersigned understands and agrees that he or it must bear
the economic risk of his purchase because, among other reasons, the Notes have
not been registered under the Securities Act or under the securities laws of any
state and, therefore, cannot be resold, assigned or otherwise disposed of unless
they are subsequently registered under the Securities Act and under the
applicable securities laws of such states, or an exemption from such
registration is available. In particular, the undersigned is aware that the
Securities are “restricted securities,” as such term is defined in Rule 144
promulgated under the Securities Act (“Rule 144”), and they may not be sold
pursuant to Rule 144 unless all of the conditions of Rule 144 are met. The
undersigned also understands that, except as otherwise provided herein,
GlobalOptions is under no obligation to register the Securities on his or its
behalf.

(f)            No representations or warranties have been made to the
undersigned by GlobalOptions or any of its officers, employees, agents,
affiliates or subsidiaries, other than any representations of GlobalOptions
contained herein and in the Memorandum, and in subscribing for Notes the
undersigned is not relying upon any representations other than any contained
herein or in the Memorandum; provided that nothing contained herein shall
modify, amend or affect the undersigned's right to rely on the Company's
representations and warranties contained herein.

(g)           The undersigned understands and acknowledges that his or its
purchase of the Notes is a speculative investment that involves a high degree of
risk and the potential loss of his entire investment.

(h)           The undersigned understands and agrees that the certificates for
the Securities shall bear substantially the following legend until (i) such
securities shall have been registered under the Securities Act pursuant to a
registration statement that has been declared effective or (ii) in the opinion
of counsel reasonably acceptable to GlobalOptions, such securities may be sold
without registration under the Securities Act as well as any applicable “blue
sky” or state securities laws:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES

 

 

 

 

3

 


--------------------------------------------------------------------------------



 

ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION
IS NOT REQUIRED. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE NOTES.

(i)             Neither the U.S. Securities and Exchange Commission (the “SEC”)
nor any state securities commission has approved the Notes, or passed upon or
endorsed the merits of the Offering or confirmed the accuracy or determined the
adequacy of the Memorandum. The Memorandum has not been reviewed by any Federal,
state or other regulatory authority.

(j)             The undersigned and his or its Advisors, if any, have had a
reasonable opportunity to ask questions of and receive answers from a person or
persons acting on behalf of GlobalOptions concerning the offering of the Notes
and the business, financial condition, results of operations and prospects of
GlobalOptions, and all such questions have been answered to the reasonable
satisfaction of the undersigned and his or its Advisors, if any.

(k)           The undersigned is unaware of, is in no way relying on, and did
not become aware of the offering of the Notes through or as a result of, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or over
the Internet, in connection with the offering and sale of the Notes and is not
subscribing for Notes and did not become aware of the offering of the Notes
through or as a result of any seminar or meeting to which the undersigned was
invited by, or any solicitation of a subscription by, a person not previously
known to the undersigned in connection with investments in securities generally

(l)             The undersigned has not engaged any placement agent, financial
advisor or broker which would give rise to any claim by any person for brokerage
commissions, finders’ fees or the like relating to this Agreement or the
transactions contemplated hereby (other than as otherwise described in the
Memorandum) and, in turn, to be paid to other selected dealers.

(m)          The foregoing representations, warranties, and agreements shall
survive the Closing.

4.

GLOBALOPTIONS’ REPRESENTATIONS AND WARRANTIES

GlobalOptions hereby acknowledges, agrees with and represents and warrants to
each of the undersigned, as follows:

(a)            The Company and its "Subsidiaries" (which for purposes of this
Agreement means any entity in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest) are entities duly
organized and validly existing in good standing under the laws of the
jurisdiction in which they are formed, and have the requisite power and
authority to own their properties and to carry on their business as now being
conducted. The Company has no Subsidiaries except as set forth on Schedule 4(a).

 

 

 

 

4

 


--------------------------------------------------------------------------------



 

 

(b)           GlobalOptions has the corporate power and authority to execute and
deliver this Agreement and the Notes and to perform its obligations hereunder
and thereunder. This Agreement has been duly authorized, executed and delivered
by GlobalOptions and is valid, binding and enforceable against GlobalOptions in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.

(c)            The issuance of the Notes is duly authorized and is free from all
taxes, liens and charges with respect to the issue thereof. Subject to the
accuracy of the undersigned's representations and warranties in Section 2 of
this Agreement, the offer and issuance by the Company of the Securities in
conformity with the terms of this Agreement constitute transactions is exempt
from registration under the Securities Act.

(d)           Neither the execution and delivery nor the performance of this
Agreement by GlobalOptions will conflict with GlobalOptions’s Articles of
Incorporation, as amended, or By-laws, or result in a breach of any terms or
provisions of, or constitute a default under, any material contract, agreement
or instrument to which GlobalOptions is a party or by which GlobalOptions is
bound.

(e)            After giving effect to the transactions contemplated by this
Agreement and immediately after the Closing, GlobalOptions will have the
capitalization as described in the Memorandum.

(f)            The Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement or the Notes, in each case in accordance with the
terms hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the Closing Date.

(g)           Neither the Company, nor any of its affiliates, nor any person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D) in connection with
the offer or sale of the Notes. The Company shall be responsible for the payment
of any placement agent's fees, financial advisory fees, or brokers' commissions
(other than for persons engaged by any Buyer or its investment advisor) relating
to or arising out of the transactions contemplated hereby.

(h)           None of the Company, its Subsidiaries, any of their affiliates,
and any Person acting on their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of any of the Notes under
the Securities Act or cause this offering of the Notes to be integrated with
prior offerings by the Company for purposes of the Securities Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated. None of the
Company, its Subsidiaries, their affiliates and any person

 

 

 

 

5

 


--------------------------------------------------------------------------------



 

acting on their behalf will take any action or steps referred to in the
preceding sentence that would require registration of any of the Notes under the
Securities Act or cause the offering of the Notes to be integrated with other
offerings.

(i)             Except as set forth on Schedule 3(i), no indebtedness of the
Company is senior to or ranks pari passu with the Notes in right of payment,
whether with respect of payment of redemptions, interest, damages or upon
liquidation or dissolution or otherwise.

(j)             The Memorandum does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.

(k)           Except with respect to the material terms and conditions of the
transactions contemplated by this Agreement and the Notes, which shall be
publicly disclosed by the Company pursuant to its reporting obligations under
the Securities Exchange Act of 1934, as amended (the "Exchange Act"), the
Company confirms that neither it nor any other person acting on its behalf has
provided any of the Buyers or their agents or counsel with any information that
constitutes material, nonpublic information. The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company. The representations and
warranties of the Company contained in this Section 3, as modified by the
Schedules to this Agreement, furnished by or on behalf of the Company as of the
date hereof, do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
Each press release issued by the Company during the twelve (12) months preceding
the date of this Agreement did not at the time of release contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed.

(l)             Each other buyer purchasing Notes prior to or contemporaneously
herewith (the "Other Buyers") shall purchase such Notes pursuant to an identical
form of this Agreement (other than the amount of Notes to be purchased), the
form of the Note to be issued hereunder and the Subordination Agreement for a
total aggregate purchase price for the Buyer and the Other Buyers (collectively,
the "Buyers") of not less than $5 million.

(m)          Since June 24, 2005, the Company has filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the Exchange Act (all of the foregoing
filed prior to the date hereof and all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the "SEC Documents"). The Company has
delivered to the Buyers or their respective representatives true, correct and
complete copies of the SEC Documents not available on the EDGAR system. As of
their respective dates, the SEC Documents complied in all material respects with
the

 

 

 

 

6

 


--------------------------------------------------------------------------------



 

requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

The foregoing representations, warranties, and agreements shall survive the
Closing.

5.

USE OF PROCEEDS

GlobalOptions shall use the net proceeds from the offering of the Notes to
pursue its strategy of acquiring complementary businesses in the areas of risk
mitigation, security, investigations and crisis management, and as otherwise set
forth in the Memorandum.

6.

INSIDER TRADING PROHIBITION; INDEMNITY

(a)            Commencing as of the date of this Agreement and until the Closing
Date, the undersigned hereby agrees to (i) refrain from (a) engaging in any
transactions with respect to the capital stock of GlobalOptions or securities
exercisable or convertible into or exchangeable for any shares of capital stock
of GlobalOptions, and (b) entering into any transaction which would have the
same effect, or entering into any swap, hedge or other arrangement that
transfers, in whole or in part, any of the economic consequences of ownership of
the capital stock of GlobalOptions.

(b)           The Company agrees to indemnify and hold harmless the undersigned
and their respective officers and directors, employees and affiliates and each
other person, if any, who controls any of the foregoing, against any loss,
liability, claim, damage and expense whatsoever (including, but not limited to,
any and all expenses whatsoever reasonably incurred in investigating, preparing
or defending against any litigation commenced or threatened or any claim
whatsoever) arising out of or based upon any false representation or warranty by
the Company, or the Company’s breach of, or failure to comply with, any covenant
or agreement made by the undersigned herein or in any other document furnished
by the Company to the undersigned, its officers and directors, employees and its
affiliates and each other person, if any, who controls any of the foregoing in
connection with this transaction.

 

 

 

 

7

 


--------------------------------------------------------------------------------



 

 

7.

COVENANTS

(a)            The Company shall reimburse Magnetar Financial LLC or its
designee(s) (in addition to any other expense amounts paid to any Buyer prior to
the date of this Agreement) for all reasonable costs and expenses, not to exceed
$30,000, incurred in connection with the transactions contemplated by this
Agreement and the Notes (including all reasonable legal fees and disbursements
in connection therewith, documentation and implementation of the transactions
contemplated by the Transaction Documents and due diligence in connection
therewith), which amount shall be withheld by Magnetar Capital Master Fund, Ltd.
from its purchase price at the Closing.

(b)           The Company acknowledges and agrees that the Notes may be pledged
pursuant to an available exemption from registration under the Securities Act by
the undersigned in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Notes. The pledge of Notes shall
not be deemed to be a transfer, sale or assignment of the Notes hereunder, and
the undersigned shall not be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or the Notes The Company hereby agrees to execute and deliver such documentation
as a pledgee of the Notes may reasonably request in connection with a pledge of
the Notes to such pledge.

(c)             On or before 9:30 a.m., New York Time, on the first Business Day
following the date of this Agreement, the Company shall file a Current Report on
Form 8-K describing the terms of the transactions contemplated by this Agreement
and the Notes in the form required by the Exchange Act and attaching this
Agreement, the form of Note and the Subordination Agreement (the "Subordination
Agreement") dated as of the date hereof by and between the Buyer and Silicon
Valley Bank (the "Senior Lender") (including all attachments, the "8-K Filing").
From and after the filing of the 8-K Filing with the SEC, the Company shall have
disclosed any material nonpublic information delivered to the Buyers by the
Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents. The Company shall not, and shall cause each of
its Subsidiaries and its and each of their respective officers, directors,
employees and agents, not to, provide any Buyer with any material, nonpublic
information regarding the Company or any of its Subsidiaries from and after the
date of this Agreement without the express written consent of such Buyer.
Neither the Company, its Subsidiaries nor any Buyer shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of any Buyer, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the information in the 8-K Filing and contemporaneously
therewith and (ii) as is required by applicable law and regulations. Without the
prior written consent of any applicable Buyer, the Company shall not disclose
the name of any Buyer in any filing, announcement, release or otherwise.

8.

MISCELLANEOUS PROVISIONS

8.1.          Modification. Neither this Agreement, nor any provisions hereof,
shall be waived, modified, discharged or terminated except by an instrument in
writing signed by the party against whom any waiver, modification, discharge or
termination is sought.

 

 

 

 

8

 


--------------------------------------------------------------------------------



 

 

8.2.          Notices. Any party may send any notice, request, demand, claim or
other communication hereunder to the undersigned at the address set forth on the
signature page of this Agreement or to the Company at the address set forth
above using any means (including personal delivery, expedited courier, messenger
service, fax, ordinary mail or electronic mail), but no such notice, request,
demand, claim or other communication will be deemed to have been duly given
unless and until it actually is received by the intended recipient. Any party
may change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other parties written
notice in the manner herein set forth.

8.3.          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

8.4.          Binding Effect. Except as otherwise provided herein, this
Agreement shall be binding upon, and inure to the benefit of, the parties to
this Agreement and their heirs, executors, administrators, successors, legal
representatives and assigns. If the undersigned is more than one person or
entity, the obligation of the undersigned shall be joint and several and the
agreements, representations, warranties and acknowledgments contained herein
shall be deemed to be made by, and be binding upon, each such person or entity
and his or its heirs, executors, administrators, successors, legal
representatives and assigns.

8.5           Assignability. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the holders of at least a majority of the aggregate number of Notes
issued and issuable hereunder. The Buyer may assign some or all of its rights
hereunder in connection with transfer of any of its Notes without the consent of
the Company, in which event such assignee shall be deemed to be a Buyer
hereunder with respect to such assigned

 

8.6           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
conflicts of law principles.

8.7           Independent Nature of Buyers' Obligations and Rights. The
obligations of each Buyer under this Agreement, the Notes and the Subordination
Agreement are several and not joint with the obligations of any other Buyer, and
no Buyer shall be responsible in any way for the performance of the obligations
of any other Buyer under any such documents. Nothing contained herein or in the
Notes or Subordination Agreement, and no action taken by any Buyer pursuant
hereto or thereto, shall be deemed to constitute the Buyers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Buyers are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement,
the Notes or the Subordination Agreement. Each Buyer confirms that it has
independently participated in the negotiation of the transaction contemplated
hereby with the advice of its own counsel and advisors. Each Buyer shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of the Notes or
Subordination Agreement, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.



 

 

 

9

 


--------------------------------------------------------------------------------



 

 

WIRE TRANSFER INSTRUCTIONS



 

 

 

10

 


--------------------------------------------------------------------------------



 

 

ANTI-MONEY LAUNDERING REQUIREMENTS

The USA PATRIOT Act

What is money laundering?

How big is the problem and why is it important?

 

 

 

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002, all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

To help you understand theses efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 

What are we required to do to eliminate money laundering?

 

 

Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transactions and ensure compliance with the new laws.

As part of our required program, we may ask you to provide various
identification documents or other information. Until you provide the information
or documents we need, we may not be able to effect any transactions for you.

 



 

 

 

11

 


--------------------------------------------------------------------------------



 

 

ALL SUBSCRIBERS MUST COMPLETE THIS PAGE

IN WITNESS WHEREOF, the undersigned has executed this Agreement on the ____ day
of ____________, 2006.

________________________

X $1,000 for each Note

= $_____________________

Notes subscribed for

 

Aggregate Purchase Price

 

Manner in which Title is to be held (Please Check One):

1.

___

Individual

7.

___

Trust/Estate/Pension or Profit sharing Plan
Date Opened:______________

 

2.

___

Joint Tenants with Right of Survivorship

8.

___

As a Custodian for

________________________________
Under the Uniform Gift to Minors Act of the State of

________________________________

 

3.

___

Community Property

9.

___

Married with Separate Property

 

4.

___

Tenants in Common

10.

___

Keogh

 

5.

___

Corporation/Partnership/ Limited Liability Company

11.

___

Tenants by the Entirety

 

 

6.

___

IRA

 

 

 

 

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.

INDIVIDUAL SUBSCRIBERS MUST COMPLETE PAGE B-11.

SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE B-12.



 

 

 

12

 


--------------------------------------------------------------------------------



 

 

EXECUTION BY NATURAL PERSONS

 

Exact Name in Which Title is to be Held

 

 

 

Name (Please Print)

 

Name of Additional Purchaser

 

 

 

 

 

 

Residence: Number and Street

 

Address of Additional Purchaser

 

 

 

 

 

 

City, State and Zip Code

 

City, State and Zip Code

 

 

 

 

 

 

Social Security Number

 

Social Security Number

 

 

 

 

 

 

Telephone Number

 

Telephone Number

 

 

 

 

 

 

Fax Number (if available)

 

Fax Number (if available)

 

 

 

 

 

 

E-Mail (if available)

 

E-Mail (if available)

 

 

 

 

 

 

(Signature)

 

(Signature of Additional Purchaser)

 

GlobalOptions.

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 



 

 

 

13

 


--------------------------------------------------------------------------------



 

 

EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY

(Corporation, Partnership, Trust, Etc.)

 

 

Name of Entity (Please Print)

 

Date of Incorporation or Organization:

 

 

State of Principal Office:

 

 

Federal Taxpayer Identification Number:

 

 

 

 

 

Office Address

 

 

 

City, State and Zip Code

 

 

 

Telephone Number

 

 

 

Fax Number (if available)

 

 

 

E-Mail (if available)

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[seal]

 

 

 

 

 

 

 

Attest:

 

 

 

 

(If Entity is a Corporation)

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

ACCEPTED this ____ day of __________ 2006, on behalf of GlobalOptions.

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

14

 


--------------------------------------------------------------------------------



 

 

INVESTOR QUESTIONNAIRE

Instructions: Check all boxes below which correctly describe you.

o

You are (i) a bank, as defined in Section 3(a)(2) of the Securities Act of 1933,
as amended (the “Securities Act”), (ii) a savings and loan association or other
institution, as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase the
Notes is made by a plan fiduciary, as defined in Section 3(21) of ERISA, which
is either a bank, savings and loan association, insurance company, or registered
investment adviser, (2) you have total assets in excess of $5,000,000 and the
decision that you shall subscribe for and purchase the Notes is made solely by
persons or entities that are accredited investors, as defined in Rule 501 of
Regulation D promulgated under the Securities Act (“Regulation D”) or (3) you
are a self-directed plan and the decision that you shall subscribe for and
purchase the Notes is made solely by persons or entities that are accredited
investors.

o

You are a private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940, as amended.

 

o

You are an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”), a corporation, Massachusetts or similar
business trust or a partnership, in each case not formed for the specific
purpose of making an investment in the Notes and with total assets in excess of
$5,000,000.

o

You are a director or executive officer of GlobalOptions Group, Inc.

 

o

You are a natural person whose individual net worth, or joint net worth with
your spouse, exceeds $1,000,000 at the time of your subscription for and
purchase of the Notes.

o

You are a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with your spouse in excess of
$300,000 in each of the two most recent years, and who has a reasonable
expectation of reaching the same income level in the current year.

 

 

 

 

15

 


--------------------------------------------------------------------------------



 

 

o

You are a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Notes, whose subscription for and purchase of
the Notes is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of Regulation D.

o

You are an entity in which all of the equity owners are persons or entities
described in one of the preceding paragraphs.

The undersigned hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased securities of
GlobalOptions.

 

 

 

 

Name of Purchaser [please print]

 

Name of Co-Purchaser [please print]

 

 

 

 

 

 

Signature of Purchaser (Entities please provide signature of Purchaser’s duly
authorized signatory.)

 

 

Signature of Co-Purchaser

 

 

 

 

 

 

Name of Signatory (Entities only)

 

 

 

 

 

 

 

 

Title of Signatory (Entities only)

 

 

 

 

 

 

 

 

16

 

 

 